                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION AT DAYTON

MICHAEL A. NOLTE,

        Plaintiff,                                          Case No. 3:18-cv-183

vs.

COMMISSIONER OF SOCIAL SECURITY,                            Magistrate Judge Michael J. Newman
                                                            (Consent Case)
      Defendant.
______________________________________________________________________________

 DECISION AND ENTRY: (1) REVERSING THE ALJ’S NON-DISABILITY FINDING AS
 UNSUPPORTED BY SUBSTANTIAL EVIDENCE; (2) REMANDING THIS CASE UNDER
 THE FOURTH SENTENCE OF 42 U.S.C. § 405(g) FOR FURTHER PROCEEDINGS; AND
             (3) TERMINATING THIS CASE ON THE COURT’S DOCKET
  ______________________________________________________________________________

        This is a Social Security disability benefits appeal for which the parties have consented to entry

of final judgment. At issue is whether the Administrative Law Judge (“ALJ”) erred in finding Plaintiff

not “disabled” and therefore unentitled to Disability Insurance Benefits (“DIB”) and/or Supplemental

Security Income (“SSI”). 1 This case is before the Court on Plaintiff’s Statement of Errors (doc. 14),

the Commissioner’s memorandum in opposition (doc. 16), Plaintiff’s reply (doc. 17), the

administrative record (doc. 7), 2 and the record as a whole.

                                                       I.

        A.       Procedural History

        Plaintiff originally filed for DIB and SSI alleging a disability onset date of December 31, 2009.

PageID 1234. Plaintiff claims disability as a result of a number of alleged impairments including, inter




        1
            “The Commissioner’s regulations governing the evaluation of disability for DIB and SSI are identical
. . . and are found at 20 C.F.R. § 404.1520, and 20 C.F.R. § 416.920 respectively.” Colvin v. Barnhart, 475 F.3d
727, 730 (6th Cir. 2007). Citations in this Report and Recommendation to DIB regulations are made with full
knowledge of the corresponding SSI regulations, and vice versa.
           2 Hereafter, citations to the electronically-filed administrative record will refer only to the PageID

number.
alia, degenerative disc disease of the lumbar and cervical spine, kidney disease, and a gastrointestinal

disorder. PageID 1239.

         After an initial denial of his application, Plaintiff received a hearing before ALJ Amelia G.

Lombardo on December 3, 2013. PageID 82-109. ALJ Lombardo issued a written decision on January

10, 2014 finding Plaintiff not disabled. PageID 52-73. Plaintiff appealed, and this Court vacated the

non-disability finding on August 16, 2016. PageID 1320-22. While Plaintiff’s appeal was pending,

he filed a new claim for SSI. PageID 1235. The Appeals Council ordered the ALJ to consider this

new application on remand as well. Id.

        Plaintiff received a second hearing, before ALJ Deborah F. Sanders, on June 27, 2017. PageID

1652-83. ALJ Sanders issued a written opinion on September 6, 2017, finding Plaintiff not disabled

under his original or more recent claim for benefits. PageID 1234-61. Specifically, ALJ Sanders found

at Step Five that, from December 31, 2009 through March 31, 2012 (Plaintiff’s last insured date),

Plaintiff had the residual functional capacity (“RFC”) to perform a reduced range of light work. 3

PageID1242. From April 1, 2012 through September 6, 2017, the ALJ determined that, due to a change

in his medical conditions, Plaintiff had the RFC to perform a more restricted, but unspecified category

of work that fell between light and sedentary. 4 PageID 1250. Based upon both of Plaintiff’s RFCs,

the ALJ concluded that “there were jobs that existed in significant numbers in the national economy

that [Plaintiff] could have performed[.]” PageID 64-70.




         3
           Light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying of
objects weighing up to 10 pounds” and “requires a good deal of walking or standing, or . . . sitting most of the
time with some pushing and pulling of arm or leg controls.” 20 C.F.R. § 404.1567(b). An individual who can
perform light work is presumed also able to perform sedentary work. Id. Sedentary work “involves lifting no
more than 10 pounds at a time and occasionally lifting or carrying articles like docket files, ledgers, and small
tools. Although a sedentary job is defined as one which involves sitting, a certain amount of walking and standing
is often necessary in carrying out job duties.” 20 C.F.R. § 404.1567(a).
         4 The ALJ noted that while “the evaluation for Plaintiff’s entitlement to SSI benefits began January 1,

2012, Plaintiff’s condition through March 31, 2012 was already evaluated.” PageID 1249. The ALJ also noted
that there was no “significant change in [Plaintiff’s] phyiscial or mental condition until, at least, April 1, 2012.”
Id.
        Thereafter, the Appeals Council denied Plaintiff’s request for review, making ALJ Sanders’

non-disability finding the final administrative decision of the Commissioner. PageID 1226-29. See

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993). Plaintiff then filed

this timely appeal. Cook v. Comm’r of Soc. Sec., 480 F.3d 432, 435 (6th Cir. 2007). This September

6, 2017 non-disability finding by ALJ Sanders (hereinafter “ALJ”) is now before the Court for review.

        B.      Evidence of Record

        The evidence of record is adequately summarized in the ALJ’s decision (PageID 1234-61),

Plaintiff’s Statement of Errors (doc. 14), the Commissioner’s memorandum in opposition (doc. 16),

and Plaintiff’s reply (doc. 17). The undersigned incorporates all of the foregoing and sets forth the

facts relevant to this appeal herein.

                                                   II.

        A.      Standard of Review

        The Court’s inquiry on a Social Security appeal is to determine (1) whether the ALJ’s non-

disability finding is supported by substantial evidence, and (2) whether the ALJ employed the correct

legal criteria. 42 U.S.C. § 405(g); Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,745-46 (6th Cir. 2007).

In performing this review, the Court must consider the record as a whole. Hephner v. Mathews, 574

F.2d 359, 362 (6th Cir. 1978).

        Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). When substantial evidence

supports the ALJ’s denial of benefits, that finding must be affirmed, even if substantial evidence also

exists in the record upon which the ALJ could have found Plaintiff disabled. Buxton v. Halter, 246

F.3d 762, 772 (6th Cir. 2001). Thus, the ALJ has a “‘zone of choice’ within which he [or she] can act

without the fear of court interference.” Id. at 773.

        The second judicial inquiry -- reviewing the correctness of the ALJ’s legal analysis -- may

result in reversal even if the ALJ’s decision is supported by substantial evidence in the record. Rabbers
v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009). “[A] decision of the Commissioner will

not be upheld where the [Social Security Administration] fails to follow its own regulations and where

that error prejudices a claimant on the merits or deprives the claimant of a substantial right.” Bowen,

478 F.3d at 746.

        B.      “Disability” Defined

        To be eligible for disability benefits, a claimant must be under a “disability” as defined by the

Social Security Act. 42 U.S.C. § 423(d)(1)(A). Narrowed to its statutory meaning, a “disability”

includes physical and/or mental impairments that are both “medically determinable” and severe enough

to prevent a claimant from (1) performing his or her past job and (2) engaging in “substantial gainful

activity” that is available in the regional or national economies. Id.

        Administrative regulations require a five-step sequential evaluation for disability

determinations. 20 C.F.R. § 404.1520(a)(4). Although a dispositive finding at any step ends the ALJ’s

review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007), the complete sequential review

poses five questions:

        1.      Has the claimant engaged in substantial gainful activity?;

        2.      Does the claimant suffer from one or more severe impairments?;

        3.      Do the claimant’s severe impairments, alone or in combination, meet or equal
                the criteria of an impairment set forth in the Commissioner’s Listing of
                Impairments (the “Listings”), 20 C.F.R. Subpart P, Appendix 1?;

        4.      Considering the claimant’s RFC, can he or she perform his or her past relevant
                work?; and

        5.      Assuming the claimant can no longer perform his or her past relevant work --
                and also considering the claimant’s age, education, past work experience, and
                RFC -- do significant numbers of other jobs exist in the national economy
                which the claimant can perform?

20 C.F.R. § 404.1520(a)(4); see also Miller v. Comm’r of Soc. Sec., 181 F. Supp.2d 816, 818 (S.D.

Ohio 2001). A claimant bears the ultimate burden of establishing disability under the Social Security

Act’s definition. Key v. Comm’r of Soc. Sec., 109 F.3d 270, 274 (6th Cir. 1997).
                                                    III.

        In his Statement of Errors, Plaintiff argues that the ALJ erred in weighing the opinion of his

treating physician. Doc. 14 at PageID 1692. As discussed more fully herein, the undersigned agrees

with Plaintiff’s alleged error.

        Until March 27, 2017, “the Commissioner’s regulations [that apply to this appeal] establish[ed]

a hierarchy of acceptable medical source opinions[.]” Snell v. Comm’r of Soc. Sec., No. 3:12-cv-119,

2013 WL 372032, at *9 (S.D. Ohio Jan. 30, 2013). In descending order, these medical source opinions

are: (1) treaters; (2) examiners; and (3) record reviewers. Id. Under the regulations then in effect, the

opinions of treaters are entitled to the greatest deference because they “are likely to be . . . most able

to provide a detailed, longitudinal picture of [a claimant’s] medical impairment(s) and may bring a

unique perspective to the medical evidence that cannot be obtained from the objective medical findings

alone or from reports of individual examinations[.]” 20 C.F.R. § 404.1527(c)(2).

        A treater’s opinion must be given “controlling weight” if “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and . . . not inconsistent with the other

substantial evidence in [the] case record.” LaRiccia v. Comm’r of Soc. Sec., 549 F. App’x 377, 384

(6th Cir. 2013). Even if a treater’s opinion is not entitled to controlling weight, “the ALJ must still

determine how much weight is appropriate by considering a number of factors, including the length of

the treatment relationship and the frequency of examination, the nature and extent of the treatment

relationship, supportability of the opinion, consistency of the opinion with the record as a whole, and

any specialization of the treating physician.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th

Cir. 2009); see also 20 C.F.R. § 404.1527(c). 5



        5
           In essence, “opinions of a treating source . . . must be analyzed under a two-step process, with
care being taken not to conflate the steps.” Cadle v. Comm’r of Soc. Sec., No. 5:12-cv-3071, 2013 WL
5173127, at *5 (N.D. Ohio Sept. 12, 2013). Initially, “the opinion must be examined to determine if it is
entitled to controlling weight” and “[o]nly if . . . the ALJ does not give controlling weight to the treating
physician’s opinion is the opinion subjected to another analysis based on the particulars of” 20 C.F.R.
§ 404.1527. Id.
        After treaters, “[n]ext in the hierarchy are examining physicians and psychologists, who often

see and examine claimants only once.” Snell, 2013 WL 372032, at *9.

        Record reviewers are afforded the least deference and these “non-examining physicians’

opinions are on the lowest rung of the hierarchy of medical source opinions.” Id. Put simply, “[t]he

regulations provide progressively more rigorous tests for weighing opinions as the ties between the

source of the opinion and the individual [claimant] become weaker.” Id. (citing SSR 96-6p, 1996 WL

374180, at *2 (July 2, 1996)). In the absence of a controlling treating source opinion, an ALJ must

“evaluate all medical opinions” with regard to the factors set forth in 20 C.F.R. § 404.1527(c), i.e.,

length of treatment history; consistency of the opinion with other evidence; supportability; and

specialty or expertise in the medical field related to the individual’s impairment(s). Walton v. Comm’r

of Soc. Sec., No. 97-2030, 1999 WL 506979, at *2 (6th Cir. June 7, 1999).

        Here, Plaintiff’s family physician, Pamela Coffey, M.D., wrote two opinions regarding

Plaintiff’s functional abilities. First, in January 2012, after a month of treatment, Dr. Coffey opined

that Plaintiff could walk and stand for four hours total; could sit for four hours total; and could lift and

carry 25-50 pounds. PageID 1520. At this time, Dr. Coffey additionally opined that Plaintiff was

moderately limited in bending and reaching. Id. In May, 2013, after fourteen treatment sessions

spanning a year and four months, Dr. Coffey authored an opinion setting more restrictive limitations

on Plaintiff’s functional abilities. PageID 1065-69. Specifically, she determined that Plaintiff could

now stand and walk for just half an hour at a time and three hours total; could sit for half an hour at a

time and three hours total; could lift and carry only 10 pounds occasionally; could never stoop, crouch,

kneel, or crawl; and was capable of sedentary work only. Id. Ultimately, Dr. Coffey found that, due

to his impairments, Plaintiff would be absent from work three days per month. PageID 1069.

        While not entirely clear, it appears that the ALJ did not grant Dr. Coffey’s 2012 opinion “any

deference” but found the 2013 opinion entitled to “some weight.” PageID 1256. Regardless, the

undersigned finds multiple reversible errors in the ALJ’s assessment of Dr. Coffey’s opinions.
       The ALJ discounted Dr. Coffey’s 2013 opinion because “she did not provide any

accompanying objective medical evidence or clinical findings to support” her limitations. PageID

1256. The undersigned is perplexed by the ALJ’s assessment for two reasons. First, Dr. Coffey

repeatedly cited Plaintiff’s September 2012 MRI as support for her opinion. PageID 1065-69. This

MRI demonstrates “L5-S1 spondylosis, with left osseous neural foraminal narrowing impinging on the

exiting left l5 nerve root”; “L4-L5 desiccation, bulging, and posterior annular tear”; and “additional

degenerative changes.” PageID 928-29.       Thus, contrary to the ALJ’s conclusion, Dr. Coffey did

provide “accompanying objective medical evidence to support her limitations.” PageID 1256.          To

the extent that the ALJ unilaterally determined that this raw medical data could not support Dr.

Coffey’s opinion, the ALJ impermissibly supplanted the role of the treating physician. See Simpson

v. Comm’r of Soc. Sec., 344 Fed. Appx. 181, 194 (6th Cir. 2009) (citing Rohan v. Chater, 98 F.3d

966, 970 (7th Cir. 1996)) (stating “ALJ’s must not succumb to the temptation to play doctor and

make their own independent medical findings”); Isaacs v. Comm’r of Soc. Sec., No. 1:08-cv-828,

2009 WL 3672060, at *10 (S.D. Ohio Nov. 4, 2009) (holding that “[i]n making the residual functional

capacity finding, the ALJ may not interpret raw medical data in functional terms”).

       Second, this Court, in vacating the first non-disability finding, specifically highlighted the

September 2012 MRI as evidence that lends support to Dr. Coffey’s opinion. PageID 1312-13.

Conspicuously absent from the ALJ’s opinion is a single mention of this crucial piece of evidence.

The ALJ’s analysis of Dr. Coffey’s opinion, in this regard, represents additional error because it lies

in blatant disregard of the orders from this Court. See Kaddo v. Comm’r of Soc. Sec., 238 F. Supp. 3d

939, 944 (E.D. Mich. 2017) (“[T]he failure by an ALJ to follow a remand order… can constitute a

reversible error in federal court. This holds true regardless of whether substantial evidence otherwise

supports the Commissioner's final decision”).

       Finally, in discrediting Dr. Coffey’s 2013 opinion, the ALJ found that there was a lack of

support in the record for the escalation of her restrictions. PageID 1256. Yet, a close reading of the
medical records reveals that on July 9, 2012, Plaintiff complained of increased sciatica pain in his back.

PageID 1008. The accompanying physical exam included a positive straight leg test. Id. At that time,

surgery was recommended, but Plaintiff instead opted for pain management “to delay surgery.”

PageID 1005. From that date forward, Dr. Coffey consistently documented positive straight leg tests,

tender to palpation in the lower back, and radiating pain to the right leg. PageID 1002, 1003, 1006. 6

Dr. Coffey’s increased limitations on Plaintiff’s ability to lift and carry can also be traced in her

treatment records. While there were no complaints about shoulder pain in his first visits with Dr.

Coffey, by July 2012, Plaintiff began exhibiting decreased range of motion in his shoulder and

complaining of shoulder pain. PageID 1009. Dr. Coffey addressed Plaintiff’s expressed shoulder pain

with regular steroid injections. PageID 1007-09. The ALJ’s failure to consider this evidence represents

reversible error, as well. Hawthorne v. Comm’r of Soc. Sec., No. 3:13–cv–179, 2014 WL 1668477,

at *11 (S.D. Ohio Apr. 25, 2014) (citing Loza v. Apfel, 219 F.3d 378, 393 (5th Cir.2000)) (An

“ALJ must consider all the record evidence and cannot ‘pick and choose’ only the evidence that

supports his [or her] position)”.

        Thus, the ALJ failed to establish “good reasons” for discounting the opinions of Plaintiff’s

treating physician. Mitchell v. Comm’r of Soc. Sec., 330 Fed. Appx. 563, 569 (6th Cir. 2009).

                                                     IV.

        When, as here, the ALJ’s non-disability determination is unsupported by substantial evidence,

the Court must determine whether to remand the matter for rehearing or to award benefits. Generally,

benefits may be awarded immediately “if all essential factual issues have been resolved and the record

adequately establishes a plaintiff's entitlement to benefits.” Faucher v. Sec’y of Health & Human

Servs., 17 F.3d 171, 176 (6th Cir. 1994); see also Abbott v. Sullivan, 905 F.2d 918, 927 (6th Cir. 1990).



        6
          The undersigned also notes that Plaintiff’s treatment records from his chiropractor also lend support
to Dr. Coffey’s opinion. See e.g., PageID 1023-25 (Plaintiff exhibited “left posterior displacement of the 12th
thoracic segment… segment L5 found to be in a right posterior malaligned position…severe amount of
hypertonic contraction in the gluteal muscles… very strong degree of pain and discomfort”).
The Court may only award benefits where proof of disability is strong and opposing evidence is lacking

in substance, so that remand would merely involve the presentation of cumulative evidence, or where

proof of disability is overwhelming. Faucher, 17 F.3d at 176; see also Felisky v. Bowen, 35 F.3d 1027,

1041 (6th Cir. 1994). In this instance, evidence of disability is not overwhelming and, therefore, the

undersigned concludes that a remand for further proceedings -- as specifically set forth above -- is

proper.

                                                 V.

          IT IS THEREFORE ORDERED THAT: (1) the Commissioner’s non-disability finding is

found unsupported by substantial evidence, and REVERSED; (2) this matter is REMANDED to the

Commissioner under the Fourth Sentence of 42 U.S.C. § 405(g) for proceedings consistent with this

opinion; and (3) this case is CLOSED.

          IT IS SO ORDERED.



Date: 7/26/2019                                       s/ Michael J. Newman
                                                      Michael J. Newman
                                                      United States Magistrate Judge
